Citation Nr: 1508368	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for coronary artery disease, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for colon cancer, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to July 1977, including service in Thailand from September 1970 to September 1971.  The Veteran died in September 2013.  The appellant is his surviving spouse, substituted as the claimant in these matters to complete the processing of the deceased Veteran's claims.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), substitution in case of death of a claimant who dies on or after October 10, 2008).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for colon cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have left ear hearing loss for VA compensation purposes.    

2.  The Veteran was stationed at Nakhon Phanom, Thailand Royal Thai Air Force Base from September 1970 to September 1971.

3.  Resolving all reasonable doubt in the Veteran's favor, his duty placed him frequently near the perimeter of the base.  

4.  The Veteran has been diagnosed with type II diabetes mellitus that is compensably disabling.  

5.  The Veteran has been diagnosed with coronary artery disease that is compensably disabling.  


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); M21-1MR Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  

3.  Service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014); M21-1MR Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants service connection for diabetes mellitus and coronary artery disease, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for service connection for left ear hearing loss, the duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in July 2012 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The July 2012 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Veteran had a VA examination in November 2012.  For reasons discussed below, the Board finds that the examination is adequate for the purpose of deciding the claim on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Certain chronic diseases, including cardiovascular disease and diabetes mellitus, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular disease and diabetes mellitus).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Left Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The Court has held that service connection can be granted for hearing loss where the veteran can establish a nexus between his hearing loss and a disability or injury he suffered while he was in the military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  

The Veteran's DD Form 214 shows that his military occupational specialty was airplane fuel specialist and flight refueling operator, and he has provided statements that he was exposed to extensive noise exposure during active service.  In this case, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  38 U.S.C.A. § 1154(a).  The Veteran's service treatment records are silent for left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  In addition, the postservice medical evidence includes a November 2012 VA audiology examination report that found puretone thresholds, in decibels, were:  




HERTZ


	
500
1000
2000
3000
4000
LEFT
25
15
15
35
35

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  However, the examiner noted that the Veteran had normal left ear hearing for VA rating purposes.  

Based on the Board's review of the evidence, service connection for left ear hearing loss is not warranted.  Here, there is no evidence of a current left ear hearing loss disability.  The November 2012 VA audiology examination results do not reflect a current left ear hearing loss disability for VA purposes, as defined by 38 C.F.R. § 3.385, as auditory thresholds were not 26 decibels or more in at least three of the frequencies, and the speech recognition score was 94 percent.  There are no other auditory findings sufficient to establish left ear hearing loss and the Veteran is not competent to show that he has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, notwithstanding the Veteran's assertions he has current left ear hearing loss, the objective audiometric evidence that is available reflects that he does not have a current left ear hearing loss disability for VA purposes.  See Palczewski, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Service connection for left ear hearing loss therefore must be denied.  

Diabetes Mellitus and Coronary Artery Disease

The Veteran maintains that his type II diabetes mellitus and coronary artery disease are due to exposure to herbicides incurred during his service at the Royal Thai Air Force Base (RTAFB) in Nakhon Phanom, Thailand from September 1970 to September 1971.  The Veteran has offered lay statements that he frequently crossed the base perimeter where tactical herbicides may have been used, and explained that his duties during service involved transportation along the base perimeter.  He has also provided photographic evidence in support of his assertions.  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including type II diabetes mellitus and coronary artery disease, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Nakhon Phanom.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  
Service records confirm that the Veteran was stationed at Nakhon Phanom RTAFB where herbicides were presumptively used along the base perimeter.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's report of frequent crossing and traveling along the perimeter of his airbase to be reasonable and consistent with his military occupational specialty, and therefore, that he was at least as likely as not exposed to herbicides during service.  In addition, the postservice medical evidence shows that the Veteran's coronary artery disease has been treated with aspirin, making the condition compensably disabling under the criteria contained in Diagnostic Code 7005.  38 C.F.R. § 4.104; see, e,g., June 2012 VA cardiology consult report.  Similarly, the Veteran's diabetes mellitus has been treated with Glipizide and Metformin, as well as a restricted diet, making the condition compensably disabling under the criteria contained in Diagnostic Code 7913.  38 C.F.R. § 4.119; see, e.g., December 2012 VA care coordination report; June 2012 nursing follow-up report.  As such, service connection is warranted for type II diabetes mellitus and coronary artery disease on a presumptive basis.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for type II diabetes mellitus is granted.  

Service connection for coronary artery disease is granted.  


REMAND

The Veteran contends that his colon cancer is related to service, and specifically due to Agent Orange exposure while he was stationed at the RTAFB in Nakhon Phanom, Thailand from September 1970 to September 1971.  As stated above, the Board finds that the Veteran's report of frequent crossing and traveling along the perimeter of his airbase to be reasonable and consistent with his military occupational specialty, and therefore, that he was at least as likely as not exposed to herbicides during service.  The post-service medical evidence shows that the Veteran was diagnosed with colon cancer in 2010.  However, he was not afforded a VA examination to obtain an etiological opinion regarding his claim for service connection for colon cancer.  Based on the evidence, the Board finds that such development should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.309(e) (colon cancer is not recognized as a presumptive disease to herbicide exposure).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate medical expert to determine the etiology of the Veteran's colon cancer.  The claims folder must be provided to and reviewed by the examiner.  
Based on a review of the claims file and generally accepted principles, the examiner should provide a medical opinion as to whether it is at least as likely as not that the Veteran's colon cancer is etiologically related to his active service, including his conceded exposure to Agent Orange and other chemicals.  

A complete rationale for any opinion advanced should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

2. Then readjudicate the claim.  In doing so, the RO must specifically consider VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  If the benefit sought remains denied, issue the appellant and her representative a supplemental statement of the case and provide the appellant and her representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


